DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Non-Final Office Action filed on April 18, 2022 are acknowledged.
Claims 1-10 were pending. Claims 1-10 and new claims 11-20 are being examined on the merits.

Response to Arguments
Applicant’s arguments filed April 18, 2022 have been fully considered.
Rejection of claims 1-10 under 35 USC § 103 over Chun in view of Molloy
	Applicant argues that the rejection of independent claims 1 and 6, in particular, should be withdrawn in view of the current amendments to the claims (Remarks, p. 9). Specifically, Applicant argues that the limitation requiring that the nucleic acids are detectable after less than 1000 seconds of cycling is not taught or suggested by the prior art, as the Chun amplification method requires more than 5000 seconds of cycling (Remarks, p. 9). Applicant argues that the rejections should also not be applied to new claims 11-20, as independent claims 11 and 16 similarly require that the presence or absence of the nucleic acids is detected after less than 1000 seconds of cycling (Remarks, p. 9).	
	The Examiner disagrees. While Chun disclosed protocols that lasted more than 5000 seconds, this does not mean the nucleic acids were not detectable prior to that time. In addition, Chun also teaches a range of other embodiments, including embodiments where the first-stage amplification is 2 cycles, while the second-stage amplification is 5 cycles, or even 1 cycle (para. 162). While Chun does not teach specific cycling times for these low cycle number embodiments, Chun does teach, e.g., first-stage amplification cycles that are 120 seconds (para. 625), and second-stage amplification cycles that are 440 seconds (para. 627). Chun also teaches modifying the amplification cycles depending on the type of samples (e.g., para. 470). Therefore, Chun, at a minimum, suggests amplification methods that are less than 1000 seconds.
	These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 6 have each been amended to recite “wherein the at least two different 
target nucleic acids are detectable after less than 1000 seconds of cycling”. The limitation “less than 1000 seconds” indicates a range from an unspecified lower limit to an upper limit of 1000 seconds. The instant specification does not teach such a range. Applicant points to Example 1 and Figs. 2-3 for written description support for this limitation. Example 1 is directed to multiplex detection of Flu A, Flu B and RSV and includes amplification cycles totaling 290 seconds (Table 3), and Fig. 3 shows melt curve analysis of each of the three target viruses, while Fig. 2 shows the well temperature in the thermal cycler as the amplification proceeds. That is, the instant specification teaches one embodiment directed to discriminating among three viruses in a multiplex reaction with thermal cycling for 290 seconds. The specification does not describe the range of “less than 1000 seconds of cycling”, nor does it describe a representative number of points within that range that would provide written description support for the range. In addition, the Example 1 embodiment, as noted, is directed to the detection of three viruses, however, neither of claims 1 and 6 are limited to any particular target. So not only does the specification not describe the “less than 1000 seconds of cycling” limitation, it also does not describe such timing as applied to the genus of targets described in claims 1 and 6. Consequently, the added limitation was not described in the specification in such a way as to reasonably convey to the ordinary artisan that the inventor had possession of the claimed invention at the time of filing, and that limitation constitutes new matter. 

	Claims 2-5 depend from claim 1, and consequently incorporate the new matter issues of claim 1.
	Claims 7-10 depend from claim 6, and consequently incorporate the new matter issues of claim 6.

	New claims 11 and 16 contain the same limitations as claims 1 and 6, respectively, except that claims 11 and 16 include the limitation “wherein the detection occurs after less than 1000 seconds of cycling”. As with claims 1 and 6, the claims 11 and 16 limitations are similarly new matter for the “less than 1000 seconds of cycling” range in and of itself, and because the specification does not describe such a range as being applied to any target, as recited in claims 11 and 16.

Claims 12-15 depend from claim 11, and consequently incorporate the new matter issues of claim 11.
	Claims 17-20 depend from claim 16, and consequently incorporate the new matter issues of claim 16.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US Patent App. Pub. No. 2003/0175749) in view of Molloy (US Patent App. Pub. No. 2010/0233683).

Regarding independent claims 1 and 6, Chun teaches …
A method of amplifying at least two different target nucleic acids in a reaction mixture, the method comprising: a) Adding to the reaction mixture a primer set specific to each different target nucleic acid (Fig. 1A; Example 8; para. 38: “a method for amplifying more than one target nucleotide sequence simultaneously”; para. 78: “annealing control primer (…”ACP”) ... an oligonucleotide primer have 3’- and 5’-ends distinct portions separated by at least one universal base”; para. 88: “3’-end portion having a hybridizing nucleotide sequence substantially complementary to a site on a template nucleic acid to hybridize with”);
at least one primer of each set comprising a 5' portion and a 3' portion, the 5' portion being non-complementary to any nucleic acid sequence in the reaction mixture and the 3' portion being capable of specific hybridization to its respective nucleic acid target (Fig. 1A; para. 78: “annealing control primer (…”ACP”) ... an oligonucleotide primer have 3’- and 5’-ends distinct portions separated by at least one universal base”; para. 88: “3’-end portion having a hybridizing nucleotide sequence substantially complementary to a site on a template nucleic acid to hybridize with … a 5’-end portion having a pre-selected arbitrary nucleotide sequence”; para. 108: “5’-end portion of ACP … sequence substantially not complementary to any site on the template nucleic acid”);
wherein at least 2 primer sets have initial annealing temperatures for specifically hybridizing to their respective target nucleic acids (para. 625: 60°C);
b) Performing at least two cycles of amplification, wherein each cycle of the at least two cycles comprises: i. Heating the reaction mixture to a first denaturation temperature Td1 (Fig. 1A; para. 135: “performing a first-stage amplification … at a first annealing temperature comprising at least two cycles of primer annealing, … extending and denaturing”; Example 8; para. 625: “denaturing … at 94 C”);
ii. Hybridizing the primers of each primer set to their respective denatured different target nucleic acids at a temperature Ta1 (para.  625: “annealing … 60 C”);
iii. extending the hybridized primers to form extension products (Example 8; para. 625: “PCR comprising … extending”);
c) Performing at least 10 additional cycles of amplification, wherein each cycle of the at least 10 cycles comprises: i. Heating the reaction mixture to a second denaturation temperature (Fig. 1A; Example 8; para. 136: “performing a second-stage amplification”; para. 162: “the second-stage amplification … is carried out for at least one cycle (preferably, at least 5 cycles) and up to 45 cycles; para. 627: “under denaturing temperature … 40 cycles”);
ii. Hybridizing the primers of each primer set to their respective denatured extension products at a temperature Ta2 that is higher than Ta1 (para. 110: “first annealing temperature may be equal to or lower than the second annealing temperature”; Example 8);
iii. Extending the hybridized primers (para. 627: “extension at 72 C”).

Regarding the limitation in steps b) i. and c) i., requiring that the first and second denaturation temperatures denature all targets and extension products, respectively, in the reaction mixture, Chun does not explicitly teach this limitation. However, it would have been obvious to the ordinary artisan to use temperatures able to denature all targets/ extension products, such that they could serve as templates for further rounds of amplification. 

Regarding the limitation in step a) requiring that the annealing temperatures of the at least 2 primer sets are at least 2 degrees different, and the requirement in b) ii., requiring that the Ta1 that is the same as or lower than the lowest initial annealing temperature of all sets of primers, in Example 8, Chun teaches in 4 ACP sets (para. 620: SEQ ID NO: 75 to 82), where the 3’ ends comprises the sequences that hybridize to the target nucleic acid. The melting temperatures1 of the 3’ ends of SEQ ID NOs: 75 to 82 are 45.6°C, 45.6°C, 48°C, 48°C, 51.8°C, 49.7°C, 49.5°C and 50.3°C, respectively. While Chun does not explicitly teach the annealing temperature associated with each primer set, the melting temperatures are more than 2 degrees different for at least some of the primer sets, and consequently the maximum annealing temperature is also at least two degrees different from each other. It would have been obvious to use an annealing temperature in the multiplex reaction that would allow for all the primers to anneal, and thus would be lower than the lowest initial annealing temperature of all sets of primers, so that all primers could participate in the amplification reaction.

Regarding the limitation in step c) i., requiring that Td2 is lower than Td1, Molloy teaches this limitation (para. 173: “Shorter denaturation times (and in some cases lower temperatures) … can be employed in the second stage because the PCR product that now dominates the reaction is much more easily denatured than the various DNA molecules expected to be important during the first stage. Shorter denaturation times are advantageous in that there will be less inactivation of Taq DNA Polymerase”).

Regarding the limitation requiring that the at least two different target nucleic acids are detectable after less than 1000 seconds of cycling, Chun does not explicitly teach an embodiment with amplification occurring in less than 1000 seconds of cycling. However, Chun teaches a range of embodiments, including embodiments where the first-stage amplification is 2 cycles, while the second-stage amplification is 5 cycles, or even 1 cycle (para. 162). While Chun does not teach specific cycling times for these low cycle number embodiments, Chun does teach, e.g., first-stage amplification cycles that are 120 seconds (para. 625), and second-stage amplification cycles that are 440 seconds (para. 627). Chun also teaches modifying the amplification cycles depending on the type of samples (e.g., para. 470). Therefore, Chun suggests amplification methods that are less than 1000 seconds.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the Chun method and optimize the various annealing and denaturing temperatures and times. Adjusting annealing and denaturation temperatures and times for thermal cycling is well-known in the art, and Chun provides extensive guidance on how to modify thermal cycling parameters for use in the method (e.g. paras. 110, 138-140, 160-162, 173-175, 221). Therefore, the annealing and denaturation temperatures and times are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Chun specifically teaches that the method is customizable based on the detection target(s) (e.g., para. 160). Therefore, in the absence of a showing of unexpected results, the annealing and denaturing temperatures and times are prima facie obvious.
In addition, it would have been obvious to incorporate the lower Td2 of Molloy into the method of Chun, as Molloy teaches that PCR products that dominate the second stage of the reaction are much more easily denatured than the various DNA molecules expected to be important during the first stage (such as, e.g., genomic DNA in a sample). Molloy teaches that shorter denaturation times would be advantageous to preserve polymerase function. By the same token, a reduced denaturing temperature could also be expected to provide this benefit. In any event, it was known in the art, as demonstrated by Molloy, to use a shorter denaturation time and/or lower denaturation temperature in a second stage of a two-stage PCR. Therefore, the ordinary artisan would have been motivated to incorporate the lower Td2 of Molloy into the Chun method, and would have had an expectation of success as optimizing thermal cycling parameters is well-known in the art.

	Regarding dependent claims 2-3, 5, 7 and 9, Chun does not explicitly teach these limitations. However, designing primers so that they have certain annealing temperatures at various stages of thermal cycling is well-known in the art, and additionally Chun provides extensive guidance on how to design primers for use in the method (e.g. paras. 78-83, 89, 92-94, 106-109). Therefore, the specific primer parameters described in claims 2-3, 5, 7 and 9 are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Chun specifically teaches that the method is customizable based on the detection target(s) (para. 93). Therefore, in the absence of a showing of unexpected results, claims 2-3, 5, 7 and 9 are prima facie obvious. 

	Regarding dependent claims 4, 8 and 10, Chun does not explicitly teach these limitations. However, adjusting annealing and denaturation temperatures for thermal cycling is well-known in the art, and Chun provides extensive guidance on how to modify thermal cycling temperatures for use in the method (e.g. paras. 110, 138-140, 160-162, 173-175, 221 ). Therefore, the annealing and denaturation temperatures described in claims 4, 8 and 10 are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Chun specifically teaches that the method is customizable based on the detection target(s) (e.g., para. 160). Therefore, in the absence of a showing of unexpected results, claims 4, 8 and 10 are prima facie obvious.
 
New claims 11 and 16 comprise the same limitations as claims 1 and 6, respectively (see citations above for claims 1 and 6), except the detection limitation in claims 11 and 16 recites “detecting the presence or absence of the at least two different target nucleic acids, wherein the detection occurs after less than 1000 seconds of cycling”.

Regarding the limitation in claims 11 and 16 requiring that the at least two different target nucleic acids are detected after less than 1000 seconds of cycling, Chun does not explicitly teach an embodiment with amplification occurring in less than 1000 seconds of cycling. However, Chun teaches a range of embodiments, including embodiments where the first-stage amplification is 2 cycles, while the second-stage amplification is 5 cycles, or even 1 cycle (para. 162). While Chun does not teach specific cycling times for these low cycle number embodiments, Chun does teach, e.g., first-stage amplification cycles that are 120 seconds (para. 625), and second-stage amplification cycles that are 440 seconds (para. 627). Chun also teaches modifying the amplification cycles depending on the type of samples (e.g., para. 470). In addition, Chun teaches detecting the present or absence of the target nucleic acids (e.g., Fig. 10B). Therefore, Chun suggests amplification methods that are less than 1000 seconds, and detection of the resulting amplification products.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the Chun method and optimize the various annealing and denaturing temperatures and times. Adjusting annealing and denaturation temperatures and times for thermal cycling is well-known in the art, and Chun provides extensive guidance on how to modify thermal cycling parameters for use in the method (e.g. paras. 110, 138-140, 160-162, 173-175, 221 ). Therefore, the annealing and denaturation temperatures and times are an obvious matter of design choice for the ordinary artisan. In addition, the ordinary artisan would have an expectation of success in making such modifications as Chun specifically teaches that the method is customizable based on the detection target(s) (e.g., para. 160). Therefore, in the absence of a showing of unexpected results, the annealing and denaturing temperatures and times are prima facie obvious.
In addition, it would have been obvious to incorporate the lower Td2 of Molloy into the method of Chun, as Molloy teaches that PCR products that dominate the second stage of the reaction are much more easily denatured than the various DNA molecules expected to be important during the first stage (such as, e.g., genomic DNA in a sample). Molloy teaches that shorter denaturation times would be advantageous to preserve polymerase function. By the same token, a reduced denaturing temperature could also be expected to provide this benefit. In any event, it was known in the art, as demonstrated by Molloy, to use a shorter denaturation time and/or lower denaturation temperature in a second stage of a two-stage PCR. Therefore, the ordinary artisan would have been motivated to incorporate the lower Td2 of Molloy into the Chun method, and would have had an expectation of success as optimizing thermal cycling parameters is well-known in the art.

New claims 12-15 comprise the same limitations as claims 2-5, respectively (see citations and discussion above for claims 2-5).	

New claims 17-20 comprise the same limitations as claims 7-10, respectively (see citations and discussion above for claims 7-10).

	In view of the foregoing, claims 1-20 are prima facie obvious over Chun in view of Molloy.

Conclusion
Claims 1-20 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The melting temperatures were calculated using the OligoCalc calculator (http://biotools.nubic.northwestern.edu/OligoCalc.html).